

113 HR 4487 RS: Legislative Branch Appropriations Act, 2015
U.S. House of Representatives
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 436113th CONGRESS2d SessionH. R. 4487[Report No. 113–196]IN THE SENATE OF THE UNITED STATESMay 5, 2014Received; read twice and referred to the Committee on AppropriationsJune 19, 2014Reported by Mrs. Shaheen, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTMaking appropriations for the Legislative Branch for the fiscal year ending September 30, 2015, and
			 for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the Legislative Branch for the fiscal year ending
			 September 30, 2015, and for other purposes, namely:ILEGISLATIVE BRANCHHouse of RepresentativesSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,180,736,000, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker,
			 $6,645,417, including $25,000 for official expenses of the Speaker; Office
			 of the Majority Floor Leader, $2,180,048, including $10,000 for official
			 expenses of the Majority Leader; Office of the Minority Floor Leader,
			 $7,114,471, including $10,000 for official expenses of the Minority
			 Leader; Office of the Majority Whip, including the Chief Deputy Majority
			 Whip, $1,886,632, including $5,000 for official expenses of the Majority
			 Whip; Office of the Minority Whip, including the Chief Deputy Minority
			 Whip, $1,459,639, including $5,000 for official expenses of the Minority
			 Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: Provided, That such amount for salaries and expenses shall remain available from January 3, 2015 until
			 January 2, 2016.Members’ Representational AllowancesIncluding Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and
			 official mail, $554,317,732.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House
			 resolutions, $123,903,173: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016,
			 except that $2,300,000 of such amount shall remain available until
			 expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,271,004, including studies and
			 examinations of executive agencies and temporary personal services for
			 such committee, to be expended in accordance with section 202(b) of the
			 Legislative Reorganization Act of 1946 and to be available for
			 reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $171,344,864,
			 including: for salaries and expenses of the Office of the Clerk, including
			 the positions of the Chaplain and the Historian, and including not more
			 than $25,000 for official representative and reception expenses, of which
			 not more than $20,000 is for the Family Room and not more than $2,000 is
			 for the Office of the Chaplain, $24,009,473; for salaries and expenses of
			 the Office of the Sergeant at Arms, including the position of
			 Superintendent of Garages and the Office of Emergency Management, and
			 including not more than $3,000 for official representation and reception
			 expenses, $11,926,729 of which $4,344,000 shall remain available until
			 expended; for salaries and expenses of the Office of the Chief
			 Administrative Officer including not more than $3,000 for official
			 representation and reception expenses, $113,100,000, of which $4,000,000
			 shall remain available until expended; for salaries and expenses of the
			 Office of the Inspector General, $4,741,809; for salaries and expenses of
			 the Office of General Counsel, $1,340,987; for salaries and expenses of
			 the Office of the Parliamentarian, including the Parliamentarian, $2,000
			 for preparing the Digest of Rules, and not more than $1,000 for official
			 representation and reception expenses, $1,952,249; for salaries and
			 expenses of the Office of the Law Revision Counsel of the House,
			 $4,087,587, of which $1,000,000 shall remain available until expended for
			 the completion of the House Modernization Initiative; for salaries and
			 expenses of the Office of the Legislative Counsel of the House,
			 $8,892,975, of which $540,000 shall remain available until expended for
			 the completion of the House Modernization Initiative; for salaries and
			 expenses of the Office of Interparliamentary Affairs, $814,069; for other
			 authorized employees, $478,986.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $285,620,336, including:
			 supplies, materials, administrative costs and Federal tort claims,
			 $4,152,789; official mail for committees, leadership offices, and
			 administrative offices of the House, $190,486; Government contributions
			 for health, retirement, Social Security, and other applicable employee
			 benefits, $256,635,776, to remain available until March 31, 2016; Business
			 Continuity and Disaster Recovery, $16,217,008 of which $5,000,000 shall
			 remain available until expended; transition activities for new members and
			 staff, $3,737,000, to remain available until expended; Wounded Warrior
			 Program $2,500,000, to remain available until expended; Office of
			 Congressional Ethics, $1,467,030; and miscellaneous items including
			 purchase, exchange, maintenance, repair and operation of House motor
			 vehicles, interparliamentary receptions, and gratuities to heirs of
			 deceased employees of the House, $720,247.Administrative Provisions101.(a)Requiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2015. Any amount remaining after all payments are made
			 under such allowances for fiscal year 2015 shall be deposited in the
			 Treasury and used for deficit reduction (or, if there is no Federal budget
			 deficit after all such payments have been made, for reducing the Federal
			 debt, in such manner as the Secretary of the Treasury considers
			 appropriate).(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to
			 prescribe regulations to carry out this section.(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.delivery of bills and resolutions102.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint
			 resolution, or resolution to the office of a Member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the
			 Congress) unless the Member requests a copy.delivery of congressional record103.None of the funds made available by this Act may be used to deliver a printed copy of any version
			 of the Congressional Record to the office of a Member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the
			 Congress).limitation on amount available to lease vehicles104.None of the funds made available in this Act may be used by the Chief Administrative Officer of the
			 House of Representatives to make any payments from any Members'
			 Representational Allowance for the leasing of a vehicle, excluding mobile
			 district offices, in an aggregate amount that exceeds $1,000 for the
			 vehicle in any month.limitation on printed copies of u.s. code to house105.None of the funds made available by this Act may be used to provide an aggregate number of more
			 than 50 printed copies of any edition of the United States Code to all
			 offices of the House of Representatives.JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the
			 Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $10,004,000, to be disbursed by the
			 Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the
			 Attending Physician and his assistants, including:(1)an allowance of $2,175 per month to the Attending Physician;(2)an allowance of $1,300 per month to the Senior Medical Officer;(3)an allowance of $725 per month each to three medical officers while on duty in the Office of the
			 Attending Physician;(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and(5)$2,486,000 for reimbursement to the Department of the Navy for expenses incurred for staff and
			 equipment assigned to the Office of the Attending Physician, which shall
			 be advanced and credited to the applicable appropriation or appropriations
			 from which such salaries, allowances, and other expenses are payable and
			 shall be available for all the purposes thereof, $3,371,000, to be
			 disbursed by the Chief Administrative Officer of the House of
			 Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,387,000, to be
			 disbursed by the Secretary of the Senate.CAPITOL POLICEsalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and
			 Government contributions for health, retirement, social security,
			 professional liability insurance, and other applicable employee benefits,
			 $286,500,000 of which overtime shall not exceed $23,425,000 unless the
			 Committee on Appropriations of the House and Senate are notified, to be
			 disbursed by the Chief of the Capitol Police or his designee.general expensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other
			 equipment, security equipment and installation, uniforms, weapons,
			 supplies, materials, training, medical services, forensic services,
			 stenographic services, personal and professional services, the employee
			 assistance program, the awards program, postage, communication services,
			 travel advances, relocation of instructor and liaison personnel for the
			 Federal Law Enforcement Training Center, and not more than $5,000 to be
			 expended on the certification of the Chief of the Capitol Police in
			 connection with official representation and reception expenses,
			 $61,459,000, to be disbursed by the Chief of the Capitol Police or his
			 designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol
			 Police at the Federal Law Enforcement Training Center for fiscal year 2015
			 shall be paid by the Secretary of Homeland Security from funds available
			 to the Department of Homeland Security.OFFICE OF COMPLIANCESalaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,959,000
			 (increased by $500,000), of which $450,000 shall remain available until
			 September 30, 2016: Provided, That not more than $500 may be expended on the certification of the Executive Director of the
			 Office of Compliance in connection with official representation and
			 reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not
			 more than $6,000 to be expended on the certification of the Director of
			 the Congressional Budget Office in connection with official representation
			 and reception expenses, $45,700,000.ARCHITECT OF THE CAPITOLGeneral AdministrationFor salaries for the Architect of the Capitol, and other personal services, at rates of pay
			 provided by law; for surveys and studies in connection with activities
			 under the care of the Architect of the Capitol; for all necessary expenses
			 for the general and administrative support of the operations under the
			 Architect of the Capitol including the Botanic Garden; electrical
			 substations of the Capitol, Senate and House office buildings, and other
			 facilities under the jurisdiction of the Architect of the Capitol;
			 including furnishings and office equipment; including not more than $5,000
			 for official reception and representation expenses, to be expended as the
			 Architect of the Capitol may approve; for purchase or exchange,
			 maintenance, and operation of a passenger motor vehicle, $91,555,000
			 (reduced by $500,000).Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $53,126,000, of
			 which $28,817,000 shall remain available until September 30, 2019.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate
			 and House office buildings, and the Capitol Power Plant, $11,993,000, of
			 which $2,000,000 shall remain available until September 30, 2019.House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings,
			 $71,622,000, of which $7,000,000 shall remain available until September
			 30, 2019.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $70,000,000,
			 to remain available until expended.Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant;
			 lighting, heating, power (including the purchase of electrical energy) and
			 water and sewer services for the Capitol, Senate and House office
			 buildings, Library of Congress buildings, and the grounds about the same,
			 Botanic Garden, Senate garage, and air conditioning refrigeration not
			 supplied from plants in any of such buildings; heating the Government
			 Printing Office and Washington City Post Office, and heating and chilled
			 water for air conditioning for the Supreme Court Building, the Union
			 Station complex, the Thurgood Marshall Federal Judiciary Building and the
			 Folger Shakespeare Library, expenses for which shall be advanced or
			 reimbursed upon request of the Architect of the Capitol and amounts so
			 received shall be deposited into the Treasury to the credit of this
			 appropriation, $93,152,000, of which $8,686,000 shall remain available
			 until September 30, 2019: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as
			 herein provided shall be available for obligation during fiscal year 2015.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the
			 Library buildings and grounds, $41,733,000, of which $16,542,000 shall
			 remain available until September 30, 2019.Capitol Police Buildings, Grounds, and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and
			 security enhancements of the United States Capitol Police, wherever
			 located, the Alternate Computer Facility, and AOC security operations,
			 $19,486,000, of which $1,000,000 shall remain available until September
			 30, 2019.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the
			 nurseries, buildings, grounds, and collections; and purchase and exchange,
			 maintenance, repair, and operation of a passenger motor vehicle; all under
			 the direction of the Joint Committee on the Library, $15,022,946 (reduced
			 by $3,166,946), of which $5,122,946 shall remain available until September
			 30, 2019: Provided, That of the amount made available under this heading, the Architect of the Capitol may obligate
			 and expend such sums as may be necessary for the maintenance, care and
			 operation of the National Garden established under section 307E of the
			 Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers
			 approved by the Architect of the Capitol or a duly authorized designee. Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $20,875,000.Administrative Provisionscrims1001.None of the funds made available by this Act may be used for scrims containing photographs of
			 building facades during restoration or construction projects performed by
			 the Architect of the Capitol.LIBRARY OF CONGRESSSalaries and ExpensesFor necessary expenses of the Library of Congress not otherwise provided for, including development
			 and maintenance of the Library's catalogs; custody and custodial care of
			 the Library buildings; special clothing; cleaning, laundering and repair
			 of uniforms; preservation of motion pictures in the custody of the
			 Library; operation and maintenance of the American Folklife Center in the
			 Library; activities under the Civil Rights History Project Act of 2009;
			 preparation and distribution of catalog records and other publications of
			 the Library; hire or purchase of one passenger motor vehicle; and expenses
			 of the Library of Congress Trust Fund Board not properly chargeable to the
			 income of any trust fund held by the Board, $424,057,000, of which not
			 more than $6,000,000 shall be derived from collections credited to this
			 appropriation during fiscal year 2015, and shall remain available until
			 expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2
			 U.S.C. 150) and not more than $350,000 shall be derived from collections
			 during fiscal year 2015 and shall remain available until expended for the
			 development and maintenance of an international legal information database
			 and activities related thereto: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under
			 the Act of June 28, 1902, in excess of the amount authorized for
			 obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which
			 collections are less than $6,350,000: Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the
			 certification of the Librarian of Congress, in connection with official
			 representation and reception expenses for the Overseas Field Offices: Provided further, That of the total amount appropriated, $8,231,000 shall remain available until expended for the
			 digital collections and educational curricula program.Copyright Officesalaries and expensesFor all necessary expenses of the Copyright Office, $54,303,000, of which not more than
			 $27,971,000, to remain available until expended, shall be derived from
			 collections credited to this appropriation during fiscal year 2015 under
			 section 708(d) of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under
			 such section, in excess of the amount authorized for obligation or
			 expenditure in appropriations Acts: Provided further, That not more than $5,611,000 shall be derived from collections during fiscal year 2015 under
			 sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which
			 collections are less than $33,582,000: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of
			 developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in
			 connection with official representation and reception expenses for
			 activities of the International Copyright Institute and for copyright
			 delegations, visitors, and seminars: Provided further, That notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made
			 available under this heading which are attributable to royalty fees and
			 payments received by the Copyright Office pursuant to sections 111, 119,
			 and chapter 10 of such title may be used for the costs incurred in the
			 administration of the Copyright Royalty Judges program, with the exception
			 of the costs of salaries and benefits for the Copyright Royalty Judges and
			 staff under section 802(e).Congressional Research Servicesalaries and expensesFor necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization
			 Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated
			 Constitution of the United States of America, $106,095,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any
			 publication, or preparation of material therefor (except the Digest of
			 Public General Bills), to be issued by the Library of Congress unless such
			 publication has obtained prior approval of either the Committee on House
			 Administration of the House of Representatives or the Committee on Rules
			 and Administration of the Senate.Books for the Blind and Physically Handicappedsalaries and expensesFor salaries and expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2
			 U.S.C. 135a), $50,429,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide
			 newspapers to blind and physically handicapped residents at no cost to the
			 individual.Administrative Provisionreimbursable and revolving fund activities1101.(a)In GeneralFor fiscal year 2015, the obligational authority of the Library of Congress for the activities
			 described in subsection (b) may not exceed $203,058,000.(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that
			 are funded from sources other than appropriations to the Library in
			 appropriations Acts for the legislative branch.GOVERNMENT PRINTING OFFICECongressional Printing and Binding(including transfer of funds)For authorized printing and binding for the Congress and the distribution of Congressional
			 information in any format; expenses necessary for preparing the
			 semimonthly and session index to the Congressional Record, as authorized
			 by law (section 902 of title 44, United States Code); printing and binding
			 of Government publications authorized by law to be distributed to Members
			 of Congress; and printing, binding, and distribution of Government
			 publications authorized by law to be distributed without charge to the
			 recipient, $79,736,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the
			 Congressional Record for individual Representatives, Resident
			 Commissioners or Delegates authorized under section 906 of title 44,
			 United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the
			 appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code,
			 none of the funds appropriated or made available under this Act or any
			 other Act for printing and binding and related services provided to
			 Congress under chapter 7 of title 44, United States Code, may be expended
			 to print a document, report, or publication after the 27-month period
			 beginning on the date that such document, report, or publication is
			 authorized by Congress to be printed, unless Congress reauthorizes such
			 printing in accordance with section 718 of title 44, United States Code: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for
			 preceding fiscal years may be transferred to the Government Printing
			 Office revolving fund for carrying out the purposes of this heading,
			 subject to the approval of the Committees on Appropriations of the House
			 of Representatives and Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this
			 appropriation may be used to prepare indexes to the Congressional Record
			 on only a monthly and session basis.Office of Superintendent of Documentssalaries and expenses(including transfer of funds)For expenses of the Office of Superintendent of Documents necessary to provide for the cataloging
			 and indexing of Government publications and their distribution to the
			 public, Members of Congress, other Government agencies, and designated
			 depository and international exchange libraries as authorized by law,
			 $31,500,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for
			 producing and disseminating Congressional serial sets and other related
			 publications for fiscal years 2013 and 2014 to depository and other
			 designated libraries: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for
			 preceding fiscal years may be transferred to the Government Printing
			 Office revolving fund for carrying out the purposes of this heading,
			 subject to the approval of the Committees on Appropriations of the House
			 of Representatives and Senate.Government Printing Office Revolving FundFor payment to the Government Printing Office Revolving Fund, $11,348,000, to remain available
			 until expended, for information technology development and facilities
			 repair: Provided, That the Government Printing Office is hereby authorized to make such expenditures, within the
			 limits of funds available and in accordance with law, and to make such
			 contracts and commitments without regard to fiscal year limitations as
			 provided by section 9104 of title 31, United States Code, as may be
			 necessary in carrying out the programs and purposes set forth in the
			 budget for the current fiscal year for the Government Printing Office
			 Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Public Printer in
			 connection with official representation and reception expenses: Provided further, That the revolving fund shall be available for the hire or purchase of not more than 12 passenger
			 motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Public
			 Printer shall be deemed necessary to carry out the provisions of title 44,
			 United States Code: Provided further, That the revolving fund shall be available for temporary or intermittent services under section
			 3109(b) of title 5, United States Code, but at rates for individuals not
			 more than the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the revolving fund may provide information in any format: Provided further, That the revolving fund and the funds provided under the headings Office of Superintendent of Documents and Salaries and Expenses may not be used for contracted security services at the Government Printing Office's passport
			 facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to
			 be expended on the certification of the Comptroller General of the United
			 States in connection with official representation and reception expenses;
			 temporary or intermittent services under section 3109(b) of title 5,
			 United States Code, but at rates for individuals not more than the daily
			 equivalent of the annual rate of basic pay for level IV of the Executive
			 Schedule under section 5315 of such title; hire of one passenger motor
			 vehicle; advance payments in foreign countries in accordance with section
			 3324 of title 31, United States Code; benefits comparable to those payable
			 under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22
			 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
			 Comptroller General of the United States, rental of living quarters in
			 foreign countries, $519,622,000: Provided, That, in addition, $23,750,000 of payments received under sections 782, 3521, and 9105 of title
			 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or
			 agency which is a member of the National Intergovernmental Audit Forum or
			 a Regional Intergovernmental Audit Forum shall be available to finance an
			 appropriate share of either Forum's costs as determined by the respective
			 Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from
			 which costs involved are initially financed.Administrative Provision1201.Center for Audit Excellence(a)Center for Audit Excellence(1)EstablishmentChapter 7 of title 31, United States Code, is amended by adding at the end the following new
			 subchapter:VIICenter for Audit Excellence791.Center for audit excellence(a)EstablishmentThe Comptroller General shall establish, maintain, and operate a center within the Government
			 Accountability Office to be known as the Center for Audit Excellence (hereafter in this subchapter referred to as the Center).(b)Purpose and Activities(1)In generalThe Center shall build institutional auditing capacity and promote good governance by providing
			 affordable, relevant, and high-quality training, technical assistance, and
			 products and services to qualified personnel and entities of governments
			 (including the Federal government, State and local governments, tribal
			 governments, and governments of foreign nations), international
			 organizations, and other private organizations.(2)Determination of qualified personnel and entitiesPersonnel and entities shall be considered qualified for purposes of receiving training, technical
			 assistance, and products or services from the Center under paragraph (1)
			 in accordance with such criteria as the Comptroller General may establish
			 and publish.(c)Fees(1)Permitting charging of feesThe Comptroller General may establish, charge, and collect fees (on a reimbursable or advance
			 basis) for the training, technical assistance, and products and services
			 provided by the Center under this subchapter.(2)Deposit into separate accountThe Comptroller General shall deposit all fees collected under paragraph (1) into the Center for
			 Audit Excellence Account established under section 792.(d)Gifts of Property and ServicesThe Comptroller General may accept and use conditional or non-conditional gifts of property (both
			 real and personal) and services (including services of guest lecturers) to
			 support the operation of the Center, except that the Comptroller General
			 may not accept or use such a gift if the Comptroller General determines
			 that the acceptance or use of the gift would compromise or appear to
			 compromise the integrity of the Government Accountability Office.(e)Sense of Congress Regarding PersonnelIt is the sense of Congress that the Center should be staffed primarily by personnel of the
			 Government Accountability Office who are not otherwise engaged in carrying
			 out other duties of the Office under this chapter, so as to ensure that
			 the operation of the Center will not have a negative impact on the ability
			 of the Office to maintain a consistently high level of service to
			 Congress.792.Account(a)Establishment of Separate AccountThere is established in the Treasury as a separate account for the Government Accountability Office
			 the Center for Audit Excellence Account, which shall consist of the fees deposited by the Comptroller General under section 791(c) and
			 such other amounts as may be appropriated under law.(b)Use of AccountAmounts in the Center for Audit Excellence Account shall be available to the Comptroller General,
			 in amounts specified in appropriations Acts and without fiscal year
			 limitation, to carry out this subchapter.793.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subchapter..(2)Clerical amendmentThe table of sections for chapter 7 of title 31, United States Code, is amended by adding at the
			 end the following:Subchapter VII—Center for Audit Excellence791. Center for Audit Excellence.792. Account.793. Authorization of appropriations..(b)Approval of Business PlanThe Comptroller General may not begin operating the Center for Audit Excellence under subchapter
			 VII of chapter 7 of title 31, United States Code (as added by subsection
			 (a)) until—(1)the Comptroller General submits a business plan for the Center to the Committees on Appropriations
			 of the House of Representatives and Senate; and(2)each such Committee approves the plan.OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open
			 World Leadership Center under section 313 of the Legislative Branch
			 Appropriations Act, 2001 (2 U.S.C. 1151), $3,420,000.JOHN C. STENNIS CENTER FOR PUBLIC SERVICE TRAINING AND DEVELOPMENTFor payment to the John C. Stennis Center for Public Service Development Trust Fund established
			 under section 116 of the John C. Stennis Center for Public Service
			 Training and Development Act (2 U.S.C. 1105), $430,000.IIGENERAL PROVISIONS201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private
			 vehicles, except for emergency assistance and cleaning as may be provided
			 under regulations relating to parking facilities for the House of
			 Representatives issued by the Committee on House Administration and for
			 the Senate issued by the Committee on Rules and Administration.202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal
			 year 2015 unless expressly so provided in this Act.203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act
			 of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of
			 compensation or designation of any office or position appropriated for is
			 different from that specifically established by such Act, the rate of
			 compensation and the designation in this Act shall be the permanent law
			 with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers,
			 and committees of the Senate and House of Representatives, and clerk hire
			 for Senators and Members of the House of Representatives shall be the
			 permanent law with respect thereto.204.The expenditure of any appropriation under this Act for any consulting service through procurement
			 contract, under section 3109 of title 5, United States Code, shall be
			 limited to those contracts where such expenditures are a matter of public
			 record and available for public inspection, except where otherwise
			 provided under existing law, or under existing Executive order issued
			 under existing law.205.Amounts available for administrative expenses of any legislative branch entity which participates
			 in the Legislative Branch Financial Managers Council (LBFMC) established
			 by charter on March 26, 1996, shall be available to finance an appropriate
			 share of LBFMC costs as determined by the LBFMC, except that the total
			 LBFMC costs to be shared among all participating legislative branch
			 entities (in such allocations among the entities as the entities may
			 determine) may not exceed $2,000.206.The Architect of the Capitol, in consultation with the District of Columbia, is authorized to
			 maintain and improve the landscape features, excluding streets, in the
			 irregular shaped grassy areas bounded by Washington Avenue, SW on the
			 northeast, Second Street, SW on the west, Square 582 on the south, and the
			 beginning of the I–395 tunnel on the southeast.207.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.208.(a)Except as provided in subsection (b), none of the funds made available to the Architect of the
			 Capitol in this Act may be used to eliminate or restrict guided tours of
			 the United States Capitol which are led by employees and interns of
			 offices of Members of Congress and other offices of the House of
			 Representatives and Senate.(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol
			 with the approval of the Capitol Police Board, guided tours of the United
			 States Capitol which are led by employees and interns described in
			 subsection (a) may be suspended temporarily or otherwise subject to
			 restriction for security or related reasons to the same extent as guided
			 tours of the United States Capitol which are led by the Architect of the
			 Capitol.209.Notwithstanding any other provision of law, no adjustment shall be made under section 610(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during fiscal year 2015.210.Spending Reduction AccountThe amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974, excluding Senate items, exceeds the
			 amount of proposed new budget authority is $0 (increased by $3,166,946).211.None of the funds made available by this Act may be used to deliver a printed copy of the report of
			 disbursements for the operations of the House of Representatives under
			 section 106 of the House of Representatives Administrative Reform
			 Technical Corrections Act (2 U.S.C. 5535) to the office of a Member of the
			 House of Representatives (including a Delegate or Resident Commissioner to
			 the Congress).212.None of the funds made available by this Act may be used to deliver to the office of a Member of
			 the House of Representatives (including a Delegate or Resident
			 Commissioner to the Congress) a printed copy of the Daily Calendar of the
			 House of Representatives which is prepared by the Clerk of the House of
			 Representatives.This Act may be cited as the Legislative Branch Appropriations Act, 2015.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2015, and for
			 other
			 purposes, namely:ILEGISLATIVE BRANCH
		  SENATEExpense allowancesFor expense allowances of the Vice
		  President, $18,760; the President Pro Tempore of
		  the Senate, $37,520; Majority Leader of the
		  Senate, $39,920; Minority Leader of the Senate,
		  $39,920; Majority Whip of the Senate,
		  $9,980; Minority Whip of the Senate,
		  $9,980; Chairmen of the Majority and Minority
		  Conference Committees, $4,690 for each Chairman;
		  and Chairmen of the Majority and Minority Policy Committees,
		  $4,690 for each Chairman; in all,
		  $174,840.Representation Allowances for the Majority
		  and Minority LeadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $14,070 for each such Leader; in all,
		  $28,140.Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $177,350,812,
		  which shall be paid from this appropriation without regard to the following
		  limitations:Office of the Vice PresidentFor the Office of the Vice President,
		  $2,417,248.Office of the President Pro
		  TemporeFor the Office of the
		  President Pro Tempore,
		  $723,466.Offices of the Majority and Minority
		  LeadersFor Offices of the
		  Majority and Minority Leaders,
		  $5,255,576.Offices of the Majority and Minority
		  WhipsFor Offices of the
		  Majority and Minority Whips,
		  $3,359,424.Committee on AppropriationsFor salaries of the Committee on
		  Appropriations,
		  $14,942,000.Conference CommitteesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,658,000 for
		  each such committee; in all,
		  $3,316,000.Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $817,402.Policy CommitteesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee,
		  $1,692,905 for each such committee; in all,
		  $3,385,810.Office of the ChaplainFor Office of the Chaplain,
		  $416,886.Office of the SecretaryFor Office of the Secretary,
		  $24,684,000.Office of the Sergeant at Arms and
		  DoorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper,
		  $69,000,000.Offices of the Secretaries for the Majority
		  and MinorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,762,000.Agency Contributions and Related
		  ExpensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $47,271,000.
		  Office of the Legislative Counsel of the
		  SenateFor salaries and expenses of the Office of
		  the Legislative Counsel of the Senate,
		  $5,408,500.Office of Senate Legal
		  CounselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,120,000.Expense Allowances of the Secretary of the
		  Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the
		  Majority and Minority of the SenateFor expense allowances of the Secretary of
		  the Senate, $7,110; Sergeant at Arms and
		  Doorkeeper of the Senate, $7,110; Secretary for
		  the Majority of the Senate, $7,110; Secretary
		  for the Minority of the Senate,
		  $7,110; in all,
		  $28,440.Contingent Expenses of the Senate
		  Inquiries and InvestigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980,
		  $133,265,000, of which
		  $26,650,000 shall remain available until
		  September 30, 2017.Expenses of the United States Senate Caucus
		  on International Narcotics ControlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $508,000.Secretary of the SenateFor expenses of the Office of the Secretary
		  of the Senate, $6,250,000 of which
		  $4,350,000 shall remain available until
		  September 30, 2019.Sergeant at Arms and Doorkeeper of the
		  SenateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate,
		  $130,300,000, which shall
		  remain available until September 30, 2019.Miscellaneous ItemsFor miscellaneous items,
		  $21,178,000, which shall remain available until
		  September 30, 2017.Senators' Official Personnel and Office
		  Expense AccountFor Senators'
		  Official Personnel and Office Expense Account,
		  $390,000,000 of which
		  $19,109,214 shall remain available until
		  September 30, 2017.Official Mail CostsFor expenses necessary for official mail
		  costs of the Senate,
		  $300,000.Administrative
		  ProvisionsSenate Stationery Procurement1.(a)Sections 65, 66, 67, and 68 of the Revised Statutes (2 U.S.C. 6569, 6570, 6571) are repealed.(b)The fifth paragraph after the paragraph under the side heading For contingent expenses, namely: under the subheading Senate, under the heading Legislative of the Act of March 3, 1887 (24 Stat. 596, chapter 392; 2 U.S.C. 6572), is amended by striking sections, sixty-five, sixty six, sixty-seven, sixty-eight, and sixty-nine, and inserting section 69.Eliminate Paper Filing of Senate Campaign Reports2.Section 302(g) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as
			 follows:(g)Filing with the commissionAll designations, statements, and reports required to be filed under this Act shall be filed with
			 the Commission..House of Representatives
				Salaries and ExpensesFor salaries and expenses of the House of Representatives, $1,180,736,000, as follows:
				House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker,
			 $6,645,417, including $25,000 for official expenses of the Speaker; Office
			 of the Majority Floor Leader, $2,180,048, including $10,000 for official
			 expenses of the Majority Leader; Office of the Minority Floor Leader,
			 $7,114,471, including $10,000 for official expenses of the Minority
			 Leader; Office of the Majority Whip, including the Chief Deputy Majority
			 Whip, $1,886,632, including $5,000 for official expenses of the Majority
			 Whip; Office of the Minority Whip, including the Chief Deputy Minority
			 Whip, $1,459,639, including $5,000 for official expenses of the Minority
			 Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: Provided, That such amount for salaries and expenses shall remain available from January 3, 2015 until
			 January 2, 2016.Members’ Representational Allowances
				Including Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and
			 official mail, $554,317,732.
				Committee Employees
				Standing Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House
			 resolutions, $123,903,173: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016,
			 except that $2,300,000 of such amount shall remain available until
			 expended for committee room upgrading.
				Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,271,004, including studies and
			 examinations of executive agencies and temporary personal services for
			 such committee, to be expended in accordance with section 202(b) of the
			 Legislative Reorganization Act of 1946 and to be available for
			 reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016.
				Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $171,344,864,
			 including: for salaries and expenses of the Office of the Clerk, including
			 the positions of the Chaplain and the Historian, and including not more
			 than $25,000 for official representative and reception expenses, of which
			 not more than $20,000 is for the Family Room and not more than $2,000 is
			 for the Office of the Chaplain, $24,009,473; for salaries and expenses of
			 the Office of the Sergeant at Arms, including the position of
			 Superintendent of Garages and the Office of Emergency Management, and
			 including not more than $3,000 for official representation and reception
			 expenses, $11,926,729 of which $4,344,000 shall remain available until
			 expended; for salaries and expenses of the Office of the Chief
			 Administrative Officer including not more than $3,000 for official
			 representation and reception expenses, $113,100,000, of which $4,000,000
			 shall remain available until expended; for salaries and expenses of the
			 Office of the Inspector General, $4,741,809; for salaries and expenses of
			 the Office of General Counsel, $1,340,987; for salaries and expenses of
			 the Office of the Parliamentarian, including the Parliamentarian, $2,000
			 for preparing the Digest of Rules, and not more than $1,000 for official
			 representation and reception expenses, $1,952,249; for salaries and
			 expenses of the Office of the Law Revision Counsel of the House,
			 $4,087,587, of which $1,000,000 shall remain available until expended for
			 the completion of the House Modernization Initiative; for salaries and
			 expenses of the Office of the Legislative Counsel of the House,
			 $8,892,975, of which $540,000 shall remain available until expended for
			 the completion of the House Modernization Initiative; for salaries and
			 expenses of the Office of Interparliamentary Affairs, $814,069; for other
			 authorized employees, $478,986.
				Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $285,620,336, including:
			 supplies, materials, administrative costs and Federal tort claims,
			 $4,152,789; official mail for committees, leadership offices, and
			 administrative offices of the House, $190,486; Government contributions
			 for health, retirement, Social Security, and other applicable employee
			 benefits, $256,635,776, to remain available until March 31, 2016; Business
			 Continuity and Disaster Recovery, $16,217,008 of which $5,000,000 shall
			 remain available until expended; transition activities for new members and
			 staff, $3,737,000, to remain available until expended; Wounded Warrior
			 Program $2,500,000, to remain available until expended; Office of
			 Congressional Ethics, $1,467,030; and miscellaneous items including
			 purchase, exchange, maintenance, repair and operation of House motor
			 vehicles, interparliamentary receptions, and gratuities to heirs of
			 deceased employees of the House, $720,247.
				Administrative Provisions
				101.
				(a)Requiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2015. Any amount remaining after all payments are made
			 under such allowances for fiscal year 2015 shall be deposited in the
			 Treasury and used for deficit reduction (or, if there is no Federal budget
			 deficit after all such payments have been made, for reducing the Federal
			 debt, in such manner as the Secretary of the Treasury considers
			 appropriate).
				(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to
			 prescribe regulations to carry out this section.
				(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.delivery of bills and resolutions
			102.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint
			 resolution, or resolution to the office of a Member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the
			 Congress) unless the Member requests a copy.delivery of congressional record
				103.None of the funds made available by this Act may be used to deliver a printed copy of any version
			 of the Congressional Record to the office of a Member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the
			 Congress).limitation on amount available to lease vehicles
				104.None of the funds made available in this Act may be used by the Chief Administrative Officer of the
			 House of Representatives to make any payments from any Members'
			 Representational Allowance for the leasing of a vehicle, excluding mobile
			 district offices, in an aggregate amount that exceeds $1,000 for the
			 vehicle in any month.limitation on printed copies of u.s. code to house
				105.None of the funds made available by this Act may be used to provide an aggregate number of more
			 than 50 printed copies of any edition of the United States Code to all
			 offices of the House of Representatives.JOINT ITEMSFor Joint Committees, as
		  follows:Joint Economic CommitteeFor salaries and expenses of the Joint
		  Economic Committee, $4,246,000, to be disbursed
		  by the Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint
		  Committee on Taxation, $10,095,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.Office of the Attending
		  PhysicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants,
		  including:(1)an allowance of
			 $2,175 per month to the Attending
			 Physician;(2)an allowance of
			 $1,300 per month to the Senior Medical
			 Officer;(3)an allowance of
			 $725 per month each to three medical officers
			 while on duty in the Office of the Attending Physician;(4)an allowance of
			 $725 per month to 2 assistants and
			 $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and(5)$2,486,000
			 for reimbursement to the Department of the Navy for expenses incurred for
			 staff
			 and equipment assigned to the Office of the Attending Physician, which
			 shall be
			 advanced and credited to the applicable appropriation or appropriations
			 from
			 which such salaries, allowances, and other expenses are payable and shall
			 be
			 available for all the purposes thereof,
			 $3,371,000, to be disbursed by the Chief
			 Administrative Officer of the House of Representatives.Office of Congressional Accessibility
		  Services salaries and expensesFor salaries and expenses of the Office of
		  Congressional Accessibility Services,
		  $1,400,000, to be disbursed by the Secretary of
		  the Senate.CAPITOL
		  POLICESalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits,
		  $284,588,499, of which overtime shall not exceed $23,425,000 unless the
			 Committees on Appropriations of the House and Senate are notified, to be
		  disbursed by the Chief of the Capitol Police or his
		  designee.General ExpensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $59,459,499, to be
		  disbursed by the Chief of the Capitol Police or his designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2015 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.OFFICE OF
		  COMPLIANCESalaries and ExpensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $3,959,000, of
		  which $450,000 shall remain available until
		  September 30, 2016: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.Administrative provisionEMPLOYEE NOTIFICATIONS1001.Section 301(h)(2) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(h)(2)) is amended
			 by striking ‘‘the residences of covered employees’’ and inserting
			 ‘‘covered employees by the end of each fiscal year’’.CONGRESSIONAL BUDGET
		  OFFICESalaries and ExpensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than
		  $6,000 to be expended on the certification of
		  the Director of the Congressional Budget Office in connection with official
		  representation and reception expenses,
		  $46,057,000.ARCHITECT OF THE
		  CAPITOLGeneral AdministrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and
		  representation expenses, to be expended as the Architect of the Capitol may
		  approve; for purchase or exchange, maintenance, and operation of a passenger
		  motor vehicle, $93,348,000, of which
		  $1,617,000 shall remain available until September
		  30, 2019.Capitol BuildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $53,313,000, of which
		  $7,617,000 shall remain available until
		  September 30, 2019, and of which $21,222,000
		  shall remain available until expended solely for expenses related to
		  rehabilitation of the U.S. Capitol Dome.Capitol GroundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $11,973,000, of which
		  $2,000,000 shall remain available until
		  September 30, 2019.Senate Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $100,272,000, of which
		  $41,447,000 shall remain available until
		  September 30, 2019.House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings,
			 $71,622,000, of which $7,000,000 shall remain available until September
			 30, 2019.In addition, for a payment to the House Historic Buildings
			 Revitalization Trust Fund, $70,000,000,
			 to remain available until expended.Capitol Power PlantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $94,768,000, of which
		  $10,386,000 shall remain available until
		  September 30, 2019: 
		  Provided, That not more than
		  $9,000,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2015.Library Buildings and GroundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $47,628,000, of which
		  $22,490,000 shall remain available until
		  September 30, 2019.Capitol Police Buildings, Grounds and
		  SecurityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations,
		  $20,659,000, of which
		  $2,500,000 shall remain available until
		  September 30, 2019.Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library,
		  $15,573,000, of which
		  $5,693,000 shall remain available until
		  September 30, 2019: 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.Capitol Visitor CenterFor all necessary expenses for the operation
		  of the Capitol Visitor Center,
		  $20,844,000.Administrative
		  Provision1101.U.S. Botanic Garden administration of educational outreach and services  (a)The Architect of the Capitol, subject to the direction of the Joint Committee of Congress on the
			 Library, may enter into cooperative agreements  with entities
			 under such terms as the Architect determines advisable, in order to
			 support the United States Botanic Garden in carrying out its duties,
			 authorities, and mission.(b)(1)The Architect of the Capitol may, subject to the direction of the Joint Committee of Congress on
			 the Library, enter into a no-cost agreement, through a  contract,
			 cooperative
			 agreement, or memorandum
			 of understanding, with a qualified
			 entity to conduct, or provide support for, an educational exhibit,
			 program,  class, or outreach that benefits the educational mission of the
			 United States Botanic Garden.(2)Any agreement
			 under paragraph (1) may—(A)allow the qualified entity to accept fees for any program or class described in paragraph (1) in
			 order to cover all or a portion of the entity's costs of any supplies,
			 honoraria, or associated expenses for the
			 program or class;
			 and(B)subject to such terms as the Architect considers appropriate and necessary,  grant  temporary
			 concessions to the qualified entity, or allow the qualified entity to
			 grant temporary concessions to another person, in connection with an
			 educational exhibit, program,	class, or
			 outreach described in paragraph (1), including concessions for
			 food and merchandise sales that are specifically related to the
			 educational mission involved.(3)Section 5104(c) of title 40, United States Code, shall not apply to any activity carried out under
			 this subsection.(4)In this subsection, the term qualified entity means—(A)the National Fund for the United States Botanic Garden; and(B)any other organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code that the Architect of the
			 Capitol determines shares interests complementary to the educational 
			 mission of the United States Botanic Garden.(c)Any authority under subsection (a) or (b) shall not apply to any agreement providing for the
			 construction or improvement of real property.(d)This section shall apply with respect to fiscal year 2015 and each succeeding fiscal year.LIBRARY OF
		  CONGRESSSalaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board,
		  $416,172,999, of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2015, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2015 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $6,350,000:
			 Provided further, That of the total amount appropriated, not
		  more than $12,000 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for the Overseas Field Offices: Provided further, That of the total
		  amount appropriated, $7,271,000 shall remain
		  available until expended for the digital collections and educational curricula
		  program.Copyright
		  OfficeSalaries and ExpensesFor all necessary expenses of the Copyright
		  Office, $53,140,499, of which not more than
		  $27,971,000, to remain available until expended,
		  shall be derived from collections credited to this appropriation during fiscal
		  year 2015 under section 708(d) of title 17, United States Code: 
		  Provided, That the Copyright Office
		  may not obligate or expend any funds derived from collections under such
		  section, in excess of the amount authorized for obligation or expenditure in
		  appropriations Acts: Provided
			 further, That not more than
		  $5,611,000 shall be derived from collections
		  during fiscal year 2015 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and
		  1316 of such title: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $33,582,000:
			 Provided further, That not more than
		  $100,000 of the amount appropriated is available
		  for the maintenance of an International Copyright Institute in
		  the Copyright Office of the Library of Congress for the purpose of training
		  nationals of developing countries in intellectual property laws and
		  policies: Provided further,
		  That not more than $6,500 may be expended, on
		  the certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and
		  seminars: Provided further,
		  That notwithstanding any provision of chapter 8 of title 17, United States
		  Code, any amounts made available under this heading which are attributable to
		  royalty fees and payments received by the Copyright Office pursuant to sections
		  111, 119, and chapter 10 of such title may be used for the costs incurred in
		  the administration of the Copyright Royalty Judges program, with the exception
		  of the costs of salaries and benefits for the Copyright Royalty Judges and
		  staff under section 802(e).Congressional Research
		  ServiceSalaries and ExpensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $107,796,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.Books for the Blind and Physically
		  HandicappedSalaries and ExpensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a),
		  $50,247,500: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.Administrative
		  ProvisionsReimbursable and Revolving Fund
		  Activities1201.(a)In GeneralFor fiscal year 2015, the obligational
			 authority of the Library of Congress for the activities described in
			 subsection
			 (b) may not exceed $203,057,000.(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from
			 sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.TRANSFER
		  AUTHORITY1202.(a)In GeneralFor fiscal year 2015, amounts appropriated for the Library of Congress
			 may be
			 transferred during the fiscal year between any of the headings under the
			 heading Library of Congress upon the approval of the Committees
			 on Appropriations of the Senate and the House of Representatives.(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any heading under the
			 heading
			 Library of Congress in the fiscal year may be transferred from
			 that account by all transfers made under subsection (a).GOVERNMENT PUBLISHING
		  OFFICECongressional Publishing(INCLUDING TRANSFER OF FUNDS)For authorized publishing of congressional information and the distribution of congressional
			 information in any format;
		  expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); publishing of
			 Government publications authorized by law to be distributed to
		  Members of Congress; and publishing and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $82,545,000: 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: Provided further, That this
		  appropriation shall be available for the payment of obligations incurred under
		  the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding
		  the 2-year limitation under section 718 of title 44, United States Code, none
		  of the funds appropriated or made available under this Act or any other Act for
		  printing and related services provided to Congress under chapter 7
		  of title 44, United States Code, may be expended to print a document, report,
		  or publication after the 27-month period beginning on the date that such
		  document, report, or publication is authorized by Congress to be printed,
		  unless Congress reauthorizes such printing in accordance with section 718 of
		  title 44, United States Code: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Publishing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate: Provided further, That notwithstanding sections 901, 902, and 904 of title 44, United States Code, this
			 appropriation may be used to prepare indexes to the Congressional Record
			 on only a monthly and session basis.Public Information Programs of the Superintendent of
		  DocumentsSalaries and
		  Expenses(INCLUDING TRANSFER OF FUNDS)For expenses of the public information programs of the Office of Superintendent
		  of Documents, including the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $31,500,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating congressional serial sets and
		  other related publications for fiscal years 2013 and 2014 to depository and
		  other designated libraries: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Publishing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.Government Publishing Office Business Operations Revolving
		  FundFor payment to the
		  Government Publishing Office Business Operations Revolving Fund,
		  $8,064,273, to remain available until expended, for information technology
		  development and facilities repair: 
		  Provided, That the Government
		  Publishing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Publishing Office revolving fund: Provided further, That not more than
		  $7,500 may be expended on the certification of
		  the Director of the Government Publishing Office in connection with official
			 representation and reception
		  expenses: Provided further,
		  That the revolving fund shall be available for the hire or purchase of not more
		  than 12 passenger motor vehicles: Provided
			 further, That expenditures in connection with travel
		  expenses of the advisory councils to the Director of the Government Publishing
			 Office shall be deemed
		  necessary to carry out the provisions of title 44, United States Code: Provided further, That the revolving
		  fund shall be available for temporary or intermittent services under section
		  3109(b) of title 5, United States Code, but at rates for individuals not more
		  than the daily equivalent of the annual rate of basic pay for level V of the
		  Executive Schedule under section 5316 of such title: Provided further, That activities
		  financed through the revolving fund may provide information in any
		  format: Provided further, That
		  the revolving fund and the funds provided under the heading Public Information Programs of the 
		  Superintendent of Documents may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.Administrative
		  Provision1301.Redesignation of Government Printing Office to Government Publishing Office(a)In generalThe Government Printing Office is hereby redesignated the Government Publishing Office.(b)ReferencesAny reference to the Government Printing Office in any law, rule, regulation, certificate,
			 directive, instruction, or other official paper in force on the date of
			 enactment of this Act shall be considered to refer and apply to the
			 Government Publishing Office.(c)Title 44, United States CodeTitle 44, United States Code, is amended—(1)by striking Public Printer each place that term appears and inserting Director of the Government Publishing Office; and(2)in the heading for each of sections  301, 302, 303, 304, 305, 306, 307, 502, 710, 1102, 1111, 1115,
			 1340, 1701, 1712, and 1914, by striking Public Printer and inserting Director of the Government Publishing Office.(d)Other referencesAny reference in any law other than in title 44, United States Code, or in any rule, regulation,
			 certificate, directive, instruction, or other official paper in force on
			 the date of enactment of this Act to the Public Printer shall be
			 considered to refer and apply to the Director of the Government Publishing
			 Office.(e)Title 44, United States CodeTitle 44, United States Code, is amended—(1)by striking Deputy Public Printer each place that term appears and inserting Deputy Director of the Government Publishing Office; and(2)in the heading for each of sections  302 and 303, by striking Deputy Public Printer and inserting Deputy Director of the Government Publishing Office.(f)Other referencesAny reference in any law other than in title 44, United States Code, or in any rule, regulation,
			 certificate, directive, instruction, or other official paper in force on
			 the date of enactment of this Act to the Deputy Public Printer shall be
			 considered to refer and apply to the Deputy Director of the Government
			 Publishing Office.(g)Section 301 of title 44, United States Code, is amended—(1)in the first sentence, by striking , who must be a practical printer and versed in the art of bookbinding,; and(2)in the second sentence, by striking His and inserting The.(h)Section 302 of title 44, United States Code, is amended—(1)in the first sentence, by striking , who must be a practical printer and versed in the art of bookbinding,; and(2)in the second sentence—(A)by striking He and inserting The Deputy Director of the Government Publishing Office;(B)by striking perform the duties formerly required of the chief clerk,;(C)by striking , and perform and inserting and perform; and(D)by striking of him.(i)Chapter 3 of title 44, United States Code is amended—(1)in the first sentence of section 304, by striking or his and inserting or the Director's;(2)in section 305(a)—(A)by striking he considers and inserting the Director considers; and(B)by striking He may not and inserting The Director of the Government Publishing Office may not;(3)in section 306, by striking his direction and inserting the direction of the Director;(4)in section 308—(A)in subsection (b)(1)—(i)by striking his accounts and inserting the accounts of the disbursing officer; and(ii)by striking his name and inserting the name of the disbursing officer;(B)in subsection (b)(2)—(i)by striking his estate and inserting the estate of the disbursing officer;(ii)by striking to him and inserting to the deputy disbursing officer; and(iii)by striking his service and inserting the service of the deputy disbursing officer;  and(C)in subsection (c)(1)—(i)by striking by him and inserting by such officer or employee;(ii)by striking his discretion and inserting the discretion of the Comptroller General; and(iii)by striking whenever he each place that terms appears and inserting whenever the Comptroller General;(5)in section 309—(A)in the second sentence of subsection (a), by striking by him and inserting by the Director; and(B)in subsection (f), by striking his or her discretion and inserting the discretion of the Comptroller General;(6)in section 310, by striking his written request and inserting the written request of the Director;(7)in section 311(b), by striking he justifies and inserting the Director justifies;(8)in section 312, by striking his service and inserting the service of such officer; and(9)in section 317, by striking his delegate and inserting a delegate of the Director.GOVERNMENT ACCOUNTABILITY
		  OFFICESalaries and ExpensesFor necessary expenses of the Government
		  Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980
		  (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $525,512,999: 
		  Provided, That in addition,
		  $23,750,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: Provided
			 further, That this appropriation and appropriations for
		  administrative expenses of any other department or agency which is a member of
		  the National Intergovernmental Audit Forum or a Regional Intergovernmental
		  Audit Forum shall be available to finance an appropriate share of either
		  Forum's costs as determined by the respective Forum, including necessary travel
		  expenses of non-Federal participants: Provided
			 further, That payments hereunder to the Forum may be
		  credited as reimbursements to any appropriation from which costs involved are
		  initially financed.Administrative
		  Provisioncenter for audit excellence1401.(a)Center for audit excellence(1)EstablishmentChapter 7 of title 31, United States Code, is amended by adding at the end the following new
			 subchapter:VIICenter for audit excellence791.Center for audit excellence(a)EstablishmentThe Comptroller General shall establish, maintain, and operate a center within the Government
			 Accountability Office to be known as the Center for Audit Excellence (hereafter in this subchapter referred to as the Center).(b)Purpose and activities(1)In generalThe Center shall build institutional auditing capacity and promote good governance by providing
			 affordable, relevant, and high-quality training, technical assistance, and
			 products and services to qualified personnel and entities of governments
			 (including the Federal Government, State and local governments, tribal
			 governments, and governments of foreign nations), international
			 organizations, and other private organizations.(2)Determination of qualified personnel and entitiesPersonnel and entities shall be considered qualified for purposes of receiving training, technical
			 assistance, and products or services from the Center under paragraph (1)
			 in accordance with such criteria as the Comptroller General may establish
			 and publish.(c)Fees(1)Permitting charging of feesThe Comptroller General may establish, charge, and collect fees (on a reimbursable or advance
			 basis) for the training, technical assistance, and products and services
			 provided by the Center under this subchapter.(2)Deposit into separate accountThe Comptroller General shall deposit all fees collected under paragraph (1) into the Center for
			 Audit Excellence Account established under section 792.(d)Gifts of property and servicesThe Comptroller General may accept and use conditional or non-conditional gifts of property (both
			 real and personal) and services (including services of guest lecturers) to
			 support the operation of the Center, except that the Comptroller General
			 may not accept or use such a gift if the Comptroller General determines
			 that the acceptance or use of the gift would compromise or appear to
			 compromise the integrity of the Government Accountability Office.(e)Sense of congress regarding personnelIt is the sense of Congress that the Center should be staffed primarily by personnel of the
			 Government Accountability Office who are not otherwise engaged in carrying
			 out other duties of the Office under this chapter, so as to ensure that
			 the operation of the Center will not detract from or impact the oversight
			 and audit work of the Office.792.Account(a)Establishment of separate accountThere is established in the Treasury as a separate account for the Government Accountability Office
			 the Center for Audit Excellence Account, which shall consist of the fees
			 deposited by the Comptroller General under section 791(c) and such other
			 amounts as may be appropriated under law.(b)Use of accountAmounts in the Center for Audit Excellence Account shall be available to the Comptroller General,
			 in amounts specified in appropriations Acts and without fiscal year
			 limitation, to carry out this subchapter.793.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this
			 subchapter..(2)Clerical amendmentThe table of sections for chapter 7 of title 31, United States Code, is amended by adding at the
			 end the following:Subchapter VII—Center for Audit Excellence791. Center for Audit Excellence.792. Account.793. Authorization of appropriations.(b)Approval of business planThe Comptroller General may not begin operating the Center for Audit Excellence under subchapter
			 VII of chapter 7 of title 31, United States Code (as added by subsection
			 (a)) until—(1)the Comptroller General submits a business plan for the Center to the Committees on Appropriations
			 of the House of Representatives and Senate; and(2)each such Committee approves the plan.Open World Leadership Center Trust
		  FundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151),
		  $5,700,000: Provided, That funds made available to support Russian participants shall only be used for those engaging
			 in free market development, humanitarian activities, and civic engagement,
			 and shall not be used for senior officials of the central government of
			 Russia.John C. Stennis Center for Public Service
		  Training and DevelopmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.IIGENERAL
		  PROVISIONSMAINTENANCE AND CARE OF PRIVATE
		  VEHICLES201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except
			 for
			 emergency assistance and cleaning as may be provided under regulations
			 relating
			 to parking facilities for the House of Representatives issued by the
			 Committee
			 on House Administration and for the Senate issued by the Committee on
			 Rules and
			 Administration.FISCAL YEAR
		  LIMITATION202.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal
			 year
			 unless expressly so provided herein.RATES OF COMPENSATION AND
		  DESIGNATION203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat.
			 32 et
			 seq.) is appropriated for or the rate of compensation or designation of
			 any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in
			 this
			 Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers,
			 and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the
			 permanent law
			 with respect thereto.CONSULTING
		  SERVICES204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under
			 section
			 3109 of title 5, United States Code, shall be limited to those contracts
			 where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law. COSTS OF
		  LBFMC205.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the
			 Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March
			 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared
			 among
			 all participating legislative branch entities (in such allocations among
			 the
			 entities as the entities may determine) may not exceed
			 $2,000.LANDSCAPE
		  MAINTENANCE206.For fiscal year 2015 and each fiscal year thereafter, the Architect of the Capitol, in consultation
			 with the District of Columbia, is authorized to maintain and improve the
			 landscape features, excluding streets, in Square 580 up to the beginning
			 of I–395.LIMITATION ON
		  TRANSFERS207.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of
			 the
			 United States Government, except pursuant to a transfer made by, or
			 transfer
			 authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE
		  CAPITOL208.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act
			 may be
			 used to eliminate or restrict guided tours of the United States Capitol
			 which
			 are led by employees and interns of offices of Members of Congress and
			 other
			 offices of the House of Representatives and Senate.(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the
			 approval of
			 the Capitol Police Board, guided tours of the United States Capitol which
			 are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related
			 reasons
			 to the same extent as guided tours of the United States Capitol which are
			 led
			 by the Architect of the Capitol.ADJUSTMENTS TO COMPENSATION209.Notwithstanding any other provision of law, no adjustment shall be made under section 610(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost
			 of living adjustments for Members of Congress) during fiscal year 2015.NO BONUSES FOR CONTRACTORS BEHIND SCHEDULE OR OVER BUDGET210.None of the funds made available in this Act may be used to make bonus awards to contractors for
			 work on projects for which the contractor is behind schedule or over
			 budget, unless the head of the agency determines that any such deviations
			 are due to unforeseeable events or are not significant within the context
			 of the project.NO FUNDS FOR OFFICIAL PORTRAITS211.None of the funds made available in this Act may be used to pay for the painting of a portrait of
			 an officer or employee of the Federal Government, including the President,
			 the Vice President, a member of Congress (including a Delegate or a
			 Resident Commissioner to Congress), the head of an executive branch agency
			 (as defined in section 133 of title 41, United States Code), or the head
			 of an office of the legislative branch.This Act may be cited as the
			 Legislative Branch Appropriations Act, 2015.May 5, 2014Received; read twice and referred to the Committee on AppropriationsJune 19, 2014Reported with an amendment